        Case 1:21-cv-03060-TOR     ECF No. 5   filed 05/10/21   PageID.22 Page 1 of 2




 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    JEANNE M.,
                                                  NO. 1:21-CV-3060-TOR
 8                              Plaintiff,
                                                  ORDER ADOPTING REPORT AND
 9           v.                                   RECOMMENDATION

10    ANDREW M. SAUL, Commissioner
      of Social Security,
11
                                Defendant.
12

13         BEFORE THE COURT is a Report and Recommendation issued by

14   Magistrate Judge Rodgers, which recommends this Court deny Plaintiff’s

15   application to proceed in forma pauperis. ECF No. 4. This matter was submitted

16   for consideration without oral argument. The Court has reviewed the record and

17   the parties’ completed briefing and is fully informed. For the reasons discussed

18   below, the Report and Recommendation (ECF No. 4) is ADOPTED in full and

19   Plaintiff’s Application to Proceed in Forma Pauperis is DENIED.

20




     ORDER ADOPTING REPORT AND RECOMMENDATION ~ 1
        Case 1:21-cv-03060-TOR      ECF No. 5    filed 05/10/21   PageID.23 Page 2 of 2




 1         On April 23, 2021, the Magistrate Judge denied Plaintiff’s Application to

 2   Proceed In Forma Pauperis and directed Plaintiff to pay the filing and

 3   administrative fee in full within thirty days. ECF No. 4. Plaintiff did not timely

 4   object to the Magistrate Judge’s findings. Plaintiff then paid the full filing fee on

 5   May 7, 2021.

 6   ACCORDINGLY, IT IS HEREBY ORDERED:

 7         The Magistrate Judge’s Report and Recommendation Denying Application

 8   to Proceed In Forma Pauperis (ECF No. 4) is ADOPTED in full and Plaintiff’s

 9   Application to Proceed in Forma Pauperis is DENIED.

10         The District Court Executive is directed to enter this Order and furnish

11   copies to counsel.

12                DATED May 10, 2021.

13

14                                   THOMAS O. RICE
                                  United States District Judge
15

16

17

18

19

20




     ORDER ADOPTING REPORT AND RECOMMENDATION ~ 2
